Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 6/29/2022, in which claims 14, 16-19 are amended, and claims 15 are canceled. Claims 1-14, and 16-20 are currently pending.
Response to Arguments
The rejections to claims 14, 16-19 under 35 U.S.C. § 101 are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
The nonstatutory double patenting rejections to claims 14, and 20 are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
As to claims 1, and 14, applicants submit the following argument.
“In contrast, paragraph [0024] of the present Application defines "virtual workspace" as "a workspace that fuses and/or combines a set of distinct devices of two or more IHSs into a single virtual screen space and/or that utilizes any suitable input device...of a given IHS to control and/or manipulate aspects of graphical user interface(s) renderable across the single virtual screen." In accordance with this definition of "virtual workspace," claims 1, 14 and 20 recite "establish a virtual workspace across a first display of a first IHS and a second display of a second IHS."
Moreover, unlike the present Application, network nodes 101 and 151 in Jakobovits allow each node to control/manipulate its individual screen space rather than allowing only one of the network nodes to control/manipulate the virtual workspace.”

The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing only one network node to control the virtual workspace) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Jakobovits discloses that figures 1A-C show that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS) [See ¶-47, 51]. The virtual workspace may be established using a server 615, as shown in Fig 6 [See ¶-73-74]. Further, as shown in Fig 1B, the individual viewports are a portion of a complete virtual workspace 165 [See ¶-49]. Thus node 101 (first IHS) and node 151 (second IHS) are fused into a single virtual workspace.
Applicant’s arguments dated 6/29/2022 have been fully considered, but they are not deemed to be persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11157160, in view of Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing the method steps with means for performing the steps.
As to claim 1, Claim 1 of patent no. 11157160 discloses a first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: [“first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to:”]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; … [“establish a virtual workspace across a first screen of the first IHS and a second screen of a second IHS, at least in part, through a backend IHS; and”].
However, Claim 1 of patent no. 11157160 does not teach “provide a contextual menu for rendering by a given one of the first or second displays, wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Jakobovits does teach “provide a contextual menu for rendering by a given one of the first or second displays”.
Jakobovits discloses that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS), as shown in Figs 1A-C [See ¶-47, 51]. A user may request the display of context menu 812 (contextual menu) [See ¶-89]. The context menu may be displayed on the first client [See ¶-87]. A skilled artisan would understand that a user may request the context menu for display on a second client.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11157160 to incorporate the teachings of Jakobovits’ context menu.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Jakobovits’ context menu would have predictably resulted in allowing the user to access more relevant functions and menus, thus increasing user efficiency.
However, patent no. 11157160, and Jakobovits do not teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Liu does teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11157160, and Jakobovits’ context menu to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
As to claim 2, Claim 2 of patent no. 11157160 discloses the first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS; … and establish the virtual workspace across the first display of the first IHS and the second display of the second IHS based upon the data and the … position [“The first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS;… and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.”].
Claims 1 and 2 of patent no. 11157160 does not explicitly teach “determine the relative position of the second IHS with respect to the first IHS; and establish the virtual workspace … based upon the data and the relative position”. (Emphasis added)
However, Claim 2 does teach “determine a position of the second IHS; and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.” It would have been obvious to determine a relative position of the second IHS with respect to the first IHS, and utilize the relative distance for establishing the virtual workspace.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 2 of patent no. 11157160 to incorporate a relative position.
Motivation to do so would be to provide the workspace based on a distance between the first and second IHS rather than exact locations.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11150860, in view of Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing the method steps with means for performing the steps.
As to claim 1, Claim 1 of patent no. 11150860 discloses a first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: [“first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the first IHS to:”]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; … [“transmit a virtual workspace initiation request to a backend IHS, wherein the request comprises an identification of a second IHS collocated with respect to the first IHS;… initiate the virtual workspace across a first screen of the first IHS and a second screen of the second IHS…”].
However, Claim 1 of patent no. 11150860 does not teach “provide a contextual menu for rendering by a given one of the first or second displays, wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Jakobovits does teach “provide a contextual menu for rendering by a given one of the first or second displays”.
Jakobovits discloses that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS), as shown in Figs 1A-C [See ¶-47, 51]. A user may request the display of context menu 812 (contextual menu) [See ¶-89]. The context menu may be displayed on the first client [See ¶-87]. A skilled artisan would understand that a user may request the context menu for display on a second client.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11150860 to incorporate the teachings of Jakobovits’ context menu.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Jakobovits’ context menu would have predictably resulted in allowing the user to access more relevant functions and menus, thus increasing user efficiency.
However, patent no. 11150860, and Jakobovits do not teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Liu does teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11150860, and Jakobovits’ context menu to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
As to claim 2, Claim 1 of patent no. 11150860 discloses the first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS; … and establish the virtual workspace across the first display of the first IHS and the second display of the second IHS based upon the data and the … position [“transmit a virtual workspace initiation request to a backend IHS, wherein the request comprises an identification of a second IHS collocated with respect to the first IHS; receive, from the backend IHS, data associated with the second IHS; determine a position of the second IHS; and initiate the virtual workspace across a first screen of the first IHS and a second screen of the second IHS based upon the data and the position.”].
Claim 1 of patent no. 11150860 does not does not explicitly teach “determine the relative position of the second IHS with respect to the first IHS; and establish the virtual workspace … based upon the data and the relative position”. (Emphasis added)
However, Claim 1 does teach “determine a position of the second IHS; and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.” It would have been obvious to determine a relative position of the second IHS with respect to the first IHS, and utilize the relative distance for establishing the virtual workspace.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11150860 to incorporate a relative position.
Motivation to do so would be to provide the workspace based on a distance between the first and second IHS rather than exact locations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu").
As to claim 1, Jakobovits discloses a first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: [Memory 1626 (memory) stores instructions performed by processor 1614 [See ¶-153, 161]]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; and [Figs 1A-C show that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS) [See ¶-47, 51]. The virtual workspace may be established using a server 615, as shown in Fig 6 [See ¶-73-74]. Further, as shown in Fig 1B, the individual viewports are a portion of a complete virtual workspace 165 [See ¶-49]. Thus node 101 (first IHS) and node 151 (second IHS) are fused into a single virtual workspace]
provide a contextual menu for rendering by a given one of the first or second displays … [The user may request the display of context menu 812 (contextual menu) [See ¶-89]. The context menu may be displayed on the first client [See ¶-87]. A skilled artisan would understand that a user may request the context menu for display on a second client]. 
However, Jakobovits does not teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
On the other hand, Liu does teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
As to claim 3, Jakobovits, and Liu disclose the first IHS of claim 1, wherein the given display is the first display in response to the first display having a selected relative position with respect to the second display [Liu, a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241]. If the user device (first display) is outside of a threshold distance (relative position) from the public display, then the content/app is only shown on the user device [See ¶-74]. The content/app may only be shown on public displays (if any) that are determined to be near [See ¶-74, 80]].  
As to claim 4, Jakobovits, and Liu disclose the first IHS of claim 3, wherein the given display is the second display in response to the second display having the selected relative position with respect to the first display [Liu,  If a public display is determined to be within a threshold distance (relative position) of the user device (first display), the content/app may be displayed on the public display (second display) [See ¶-74, 80]].
As to claim 5, Jakobovits, and Liu disclose the first IHS of claim 3, wherein at least one of: (a) the given display is the first display during a first portion of a virtual workspace session and the given display is the second display during a second portion of the virtual workspace session following the first portion; or [Liu, If the user device (first display) is outside of a threshold distance (relative position) from the public display, then the content/app is only shown on the user device [See ¶-74]. If a public display is determined to be within a threshold distance (relative position) of the user device (first display) by the user moving closer, then the content/app may be displayed on the public display (second display) [See ¶-74, 80]]
(b) the given display is the second display during a first portion of a virtual workspace session and the given display is the first display during a second portion of the virtual workspace session following the first portion [Liu, If a public display is determined to be within a threshold distance (relative position) of the user device (first display), the content/app may be displayed on the public display (second display) [See ¶-74, 80]. If the user device (first display) moves outside of a threshold distance (relative position) from the public display, then the content/app is only shown on the user device [See ¶-74]].
As to claim 6, Jakobovits, and Liu disclose the first IHS of claim 1, wherein the given display is further selected, at least in part, depending upon a proximity of the second IHS to the first IHS [Liu, If a public display (second IHS) is determined to be within a threshold distance (proximity) of the user device (first IHS), the content/app may be displayed on the public display [See ¶-74, 80]]. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Mouyade et al (US 20190391779 A1 thereafter "Mouyade").
As to claim 2, Jakobovits, and Liu disclose the first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, …; [Jakobovits, In order to join a workspace, the client requests the workspace data from the central network node (backend IHS) [See ¶-30]]
receive, from the backend IHS, data associated with the second IHS; [Jakobovits, The server provides updated modifications to the workspace that may be submitted via other client nodes (second IHS) [See ¶-71, 134]]
determine the relative position of the second IHS with respect to the first IHS; and [Liu, A remote device (first IHS) determines the distance and direction (relative position) to a display device 110-1 (second IHS) [See ¶-40]]
establish the virtual workspace across the first display of the first IHS and the second display of the second IHS based upon the data and the relative position [Liu, a user may place content and applications (virtual workspace) on a public display based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208]].
However, Jakobovits, and Liu do not disclose "wherein the request comprises an identification of the second IHS".
On the other hand, Mouyade does teach "wherein the request comprises an identification of the second IHS".
Mouyade discloses that a first device 310 obtains a second identifier of a second device [See ¶-34]. The first device transmits the second identifier (identification of the second IHS) to a real-time database (backend IHS) for associating the second device with the first device [See ¶-34]. The displays are then synchronized to show the first device UI on the second display (virtual workspace) [See ¶-35]. A change in the UI on the second device may cause the first device to update with the change, via the real-time database ("receive, from the backend IHS, data associated with the second IHS") [See ¶-47-49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, and Liu's distance based content presentation to incorporate the teachings of Mouyade's identifier based association.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Mouyade's identifier based association would have predictably resulted in increasing security when forming a connection.
Claims 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma").
As to claim 7, Jakobovits, and Liu do not disclose "wherein to provide the contextual menu, the program instructions, upon execution, further cause the first IHS to present, in each of a plurality of tiles, at least one of: (i) an application or (ii) piece of content associated with one of a plurality of projects."
On the other hand, Sharma does teach "wherein to provide the contextual menu, the program instructions, upon execution, further cause the first IHS to present, in each of a plurality of tiles, at least one of: (i) an application or (ii) piece of content associated with one of a plurality of projects."
Sharma discloses that a contextual menu is displayed to the user [See ¶-27, 36]. The contextual menu includes a plurality of application/content cards (plurality of tiles) [See ¶-38-39]. The cards may be associated with an application [See ¶-38]. The cards may also include photographs of an album ("piece of content associated with one of a plurality of projects") [See ¶-54]. Fig 7E shows an image 724 (piece of content) within an email (project) [See ¶-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, and Liu's distance based content presentation to incorporate the teachings of Sharma's application/content cards.
Motivation to do so would be to allow users to easily navigate representations of applications in an intuitive display, as taught by Sharma [See ¶-28].
As to claim 11, Jakobovits, Liu, and Sharma disclose the first IHS of claim 7, wherein upon the user's dragging-and-dropping of a piece of content from an application window to a selected tile of the contextual menu, the program instructions, upon execution, cause the first IHS to add the piece of content to a project associated with the selected tile [Sharma, A user may drag an object (piece of content) from a foreground application (application window) to another content card (selected tile) [See ¶-27]. The content may then be added to an email (project) associated with the content card [See ¶-57]].
[Examiner's note: The limitation "paste or reproduce" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "reproduce" teaches the entire limitation]
As to claim 12, Jakobovits, Liu, and Sharma disclose the first IHS of claim 7, wherein upon the user's dragging-and-dropping of a piece of content from a selected tile of the contextual menu to an application window, the program instructions, upon execution, cause the first IHS to … reproduce the piece of content onto the application window [Sharma, the user may drag a photo (piece of content) from a photo application card (selected tile) to an email application (application window) as shown in Figs 7D-E [See ¶-56-58]. The photo is then added ("reproduce the piece of content") to an email within the email application [See ¶-58]].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma"), in view of Vogel et al (US 20160132568 A1 thereafter "Vogel").
[Examiner's note: The limitation "at least one of: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..." teaches the entire limitation]
As to claim 8, Jakobovits, Liu, and Sharma do not disclose "wherein each of the plurality of projects is positioned on the contextual menu based upon at least one of: a location of the first IHS, a location of the second IHS, a form-factor of the first IHS, a form-factor of the second IHS, a calendar event, a communication channel in use, a proximity of another user with respect to the user, or a proximity of the second IHS with respect to the first IHS."
On the other hand, Vogel does teach "wherein each of the plurality of projects is positioned on the contextual menu based upon at least one of: a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..."
Vogel discloses that a context based interface (contextual menu) arranges content items based on the location of the device ("a location of the first IHS") [See ¶-38-40, 33]. Items are also arranged based on a proximity to other individuals ("proximity of another user with respect to the user"), and calendar events [See ¶-33]. The content items may be documents or presentations (projects) [See ¶-51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Sharma's application/content cards to incorporate the teachings of Vogel's content positioning.
Motivation to do so would be to overcome the drawbacks of the prior art which are cumbersome and time consuming in searching for locating and interacting with desired content, as taught by Vogel [See ¶-5-6].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma"), in view of Karunamuni et al (US 20180335939 A1 thereafter "Karunamuni").
As to claim 9, Jakobovits, Liu, and Sharma disclose the first IHS of claim 7, wherein upon the user's selection of a given one of the plurality of tiles, the program instructions, upon execution, further cause the first IHS to launch each application listed in the given tile with each associated piece of content … [Sharma, Cards (one of the plurality of tiles) may display content folders with a plurality of applications [See ¶-39]. When selected, the card launches multiple applications [See ¶-39]].
However, Jakobovits, Liu, and Sharma do not teach "in a last-used application window configuration."
On the other hand, Karunamuni does teach "in a last-used application window configuration."
Karunamuni discloses that application views may be displayed that include a view of the final state of the application when last used [See ¶-338]. When an application view is selected, the application is resumed to the retained state ("last-used application window configuration") [See ¶-361].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Sharma's application/content cards to incorporate the teachings of Karunamuni's application resuming.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Karunamuni's application resuming would have predictably resulted in increasing efficiency by allowing a user to more easily multitask. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma"), in view of Shiplacoff et al (US 20100095240 A1 thereafter "Shiplacoff").
As to claim 10, Jakobovits, Liu, and Sharma do not disclose "wherein upon the user's dragging-and-dropping of a given one of the plurality of tiles to a different location on the contextual menu, the program instructions, upon execution, further cause the first IHS to re-position the tiles in an order selected by the user."
On the other hand, Shiplacoff does teach "wherein upon the user's dragging-and-dropping of a given one of the plurality of tiles to a different location on the contextual menu, the program instructions, upon execution, further cause the first IHS to re-position the tiles in an order selected by the user."
Shiplacoff discloses that a user may rearrange cards (plurality of tiles) using a finger dragging input (dragging-and-dropping) [See ¶-104]. Cards may represent applications [See ¶-70].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Sharma's application/content cards to incorporate the teachings of Shiplacoff's card rearranging.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shiplacoff's card rearranging would have predictably resulted in allowing the user to arrange cards/activities to a desired order thus allowing the user to be more efficient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Vogel et al (US 20160132568 A1 thereafter "Vogel").
As to claim 13, Jakobovits, and Liu do not disclose "wherein the contextual menu comprises a search bar."
On the other hand, Vogel does teach "wherein the contextual menu comprises a search bar."
Vogel discloses a context based interface (contextual menu) arranges content items based on the location of the device [See ¶-38-40, 33]. A mechanism 414 shown in Fig 4B may be used by the user for inputting a search query (search bar) [See ¶-73]. A skilled artisan would understand that the mechanism 414 appears to be part of a bar for searching (search bar).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, and Liu's distance based content presentation to incorporate the teachings of Vogel's search interface.
Motivation to do so would be to overcome the drawbacks of the prior art which make locating content cumbersome and time consuming, as taught by Vogel [See ¶-5-6].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho").
As to claim 14, Jakobovits discloses a memory storage device having program instructions stored thereon that, upon execution by a processor of a first Information Handling System (IHS), cause the first IHS to: [Memory 1626 (memory) stores instructions performed by processor 1614 [See ¶-153, 161]]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; and [Figs 1A-C show that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS) [See ¶-47, 51]. The virtual workspace may be established using a server 615, as shown in Fig 6 [See ¶-73-74]. Further, as shown in Fig 1B, the individual viewports are a portion of a complete virtual workspace 165 [See ¶-49]. Thus node 101 (first IHS) and node 151 (second IHS) are fused into a single virtual workspace]
provide a contextual menu for rendering by a given one of the first or second displays … [The user may request the display of context menu 812 (contextual menu) [See ¶-89]. The context menu may be displayed on the first client [See ¶-87]. A skilled artisan would understand that a user may request the context menu for display on a second client]. 
However, Jakobovits does not teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display, wherein the contextual menu comprises a plurality of tiles, and wherein at least one of the plurality of tile comprises: a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project."
On the other hand, Liu does teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display…"
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
However, Jakobovits, and Liu do not teach "wherein the contextual menu comprises a plurality of tiles, and wherein at least one of the plurality of tile comprises: a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project."
On the other hand, Ho does teach "wherein the contextual menu comprises a plurality of tiles, and wherein at least one of the plurality of tile comprises: a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project."
Ho discloses that cards are displayed for files and programs (e.g. video app, word app, spreadsheet app) [See Col 4, Ln 51- Col 5, Ln 36 and Col 8, Ln 55- Col 9, 25]. Users can be assigned to tasks, and the task assignments are displayed in a tile [See Col 5, Ln 61- Col 6, Ln 4 and Col 9, Ln 26-54]. All activities may be associated with a project [See Col 3, Ln 9-13].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, and Liu's distance based content presentation to incorporate the teachings of Ho's card interface workspace.
Motivation to do so would be to allow users to work collaboratively, as taught by Ho [See Col 1, Ln 11-15].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho"), in view of Vogel et al (US 20160132568 A1 thereafter "Vogel").
[Examiner's note: The limitation "at least one of: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..." teaches the entire limitation]
As to claim 16, Jakobovits, Liu, and Ho do not disclose "wherein each of the plurality of projects is positioned on the contextual menu based upon at least one of: a location of the first IHS, a location of the second IHS, a form-factor of the first IHS, a form-factor of the second IHS, a calendar event, a communication channel in use, a proximity of another user with respect to the user, or a proximity of the second IHS with respect to the first IHS."
On the other hand, Vogel does teach "wherein each of the plurality of tiles is positioned on the contextual menu based upon at least one of: a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..."
Vogel discloses that a context based interface (contextual menu) arranges content items based on the location of the device ("a location of the first IHS") [See ¶-38-40, 33]. Items are also arranged based on a proximity to other individuals ("proximity of another user with respect to the user"), and calendar events [See ¶-33]. The content items may be documents or presentations (projects) [See ¶-51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Vogel's content positioning.
Motivation to do so would be to overcome the drawbacks of the prior art which are cumbersome and time consuming in searching for locating and interacting with desired content, as taught by Vogel [See ¶-5-6].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho"), in view of Karunamuni et al (US 20180335939 A1 thereafter "Karunamuni").
As to claim 17, Jakobovits, Liu, and Ho disclose the memory storage device claim 14, wherein upon the user's selection of a given one of the plurality of tiles, the program instructions, upon execution, further cause the first IHS to launch each application listed in the given tile with each associated piece of content … [Ho, Files (piece of content) can be edited in applications [See Col 4, Ln 51- Col 5, Ln 10].
However, Jakobovits, Liu, and Ho do not teach "in a last-used application window configuration."
On the other hand, Karunamuni does teach "in a last-used application window configuration."
Karunamuni discloses that application views may be displayed that include a view of the final state of the application when last used [See ¶-338]. When an application view is selected, the application is resumed to the retained state ("last-used application window configuration") [See ¶-361].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Karunamuni's application resuming.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Karunamuni's application resuming would have predictably resulted in increasing efficiency by allowing a user to more easily multitask.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma").
As to claim 18, Jakobovits, Liu, and Ho do not disclose “wherein upon the user's dragging-and- dropping of a piece of content from an application window to a selected tile of the contextual menu, the program instructions, upon execution, cause the first IHS to add the piece of content to a project associated with the selected tile.”
On the other hand, Sharma does teach “wherein upon the user's dragging-and- dropping of a piece of content from an application window to a selected tile of the contextual menu, the program instructions, upon execution, cause the first IHS to add the piece of content to a project associated with the selected tile.”
Sharma discloses that a user may drag an object (piece of content) from a foreground application (application window) to another content card (selected tile) [See ¶-27]. The content may then be added to an email (project) associated with the content card [See ¶-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Sharma’s content drag and drop.
Motivation to do so would be to allow the user to transition a content item directly to a desired application [See ¶-57].
[Examiner's note: The limitation "paste or reproduce" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "reproduce" teaches the entire limitation]
As to claim 19, Jakobovits, Liu, and Ho do not disclose “wherein upon the user's dragging-and-dropping of a piece of content from a selected tile of the contextual menu to an application window, the program instructions, upon execution, cause the first IHS to paste or reproduce the piece of content onto the application window.”
On the other hand, Sharma does teach “wherein upon the user's dragging-and- dropping of a piece of content from a selected tile of the contextual menu to an application window, the program instructions, upon execution, cause the first IHS to … reproduce the piece of content onto the application window.”
Sharma, the user may drag a photo (piece of content) from a photo application card (selected tile) to an email application (application window) as shown in Figs 7D-E [See ¶-56-58]. The photo is then added ("reproduce the piece of content") to an email within the email application [See ¶-58]]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Sharma’s content drag and drop.
Motivation to do so would be to allow the user to transition a content item directly to a desired application [See ¶-57].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Mouyade et al (US 20190391779 A1 thereafter "Mouyade"), in view of Liu et al (US 20160179455 A1 thereafter "Liu").
As to claim 20, Jakobovits discloses a method, comprising: transmitting, by a first Information Handling System (IHS), a virtual workspace initiation request to a backend IHS, …; [In order to join a workspace, the client requests the workspace data from the central network node (backend IHS) [See ¶-30]]
receiving, at the first IHS from the backend IHS, data associated with the second IHS; [The server provides updated modifications to the workspace that may be submitted via other client nodes (second IHS) [See ¶-71, 134]]
establishing, by the first IHS, the virtual workspace across a first display of the first IHS and a second display of the second IHS based upon the data…; and [Figs 1A-C show that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS) [See ¶-47, 51]. The virtual workspace may be established using a server 615, as shown in Fig 6 [See ¶-73-74]. Further, as shown in Fig 1B, the individual viewports are a portion of a complete virtual workspace 165 [See ¶-49]. Thus node 101 (first IHS) and node 151 (second IHS) are fused into a single virtual workspace]
providing, by the first IHS, a contextual menu for rendering by a given one of the first or second displays, … [The user may request the display of context menu 812 (contextual menu) [See ¶-89]. The context menu may be displayed on the first client [See ¶-87]. A skilled artisan would understand that a user may request the context menu for display on a second client].
However, Jakobovits does not teach "wherein the request comprises an identification of a second IHS; … determining, by the first IHS, a relative position of the second IHS with respect to the first IHS;  establishing, by the first IHS, the virtual workspace based on … the relative position; wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
On the other hand, Mouyade does teach "wherein the request comprises an identification of the second IHS".
Mouyade discloses that a first device 310 obtains a second identifier of a second device [See ¶-34]. The first device transmits the second identifier (identification of the second IHS) to a real-time database (backend IHS) for associating the second device with the first device [See ¶-34]. The displays are then synchronized to show the first device UI on the second display (virtual workspace) [See ¶-35]. A change in the UI on the second device may cause the first device to update with the change, via the real-time database ("receive, from the backend IHS, data associated with the second IHS") [See ¶-47-49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace to incorporate the teachings of Mouyade's identifier based association.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Mouyade's identifier based association would have predictably resulted in increasing security when forming a connection.
However, Jakobovits, and Mouyade do not teach “determining, by the first IHS, a relative position of the second IHS with respect to the first IHS; establishing, by the first IHS, the virtual workspace based on … the relative position; wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
On the other hand, Liu does teach “determining, by the first IHS, a relative position of the second IHS with respect to the first IHS; establishing, by the first IHS, the virtual workspace based on … the relative position; wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
Liu discloses that a remote device (first IHS) determines the distance and direction (relative position) to a display device 110-1 (second IHS) [See ¶-40]. A user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, and Mouyade's identifier based association to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173